Citation Nr: 1121753	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the question of whether the character of the appellant's discharge remains a bar to VA benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The appellant served on active service from October 1966 to February 1974.  

By administrative decision in September 1985, the RO found that the appellant's discharge under other than honorable conditions (UOTHC) by reason of being absent without leave (AWOL) for a continuous period of more than 180 days; which was subsequently upgraded to a general discharge under honorable conditions by the Army Discharge Review Board in April 1977, constituted a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c)(6).  The appellant and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative decision by the RO, which found that the character of the appellant's discharge from service remained a bar to VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

As noted above, the question of whether the character of the appellant's discharge from service was a bar to VA benefits was previously denied by the RO in September 1985.  There was no appeal of that decision, and that decision became final one year from the date of notification.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

In the instant case, the appellant filed a claim for VA compensation benefits in May 2006, and was subsequently notified by the RO in July 2006, that the character of his discharge from service was a bar for any gratuitous benefits under the laws administered by VA.  However, the appellant was not advised of VA's duty to assist under the provisions of the Veterans Claims Assistance Act (VCAA) prior to adjudication of his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the appellant was provided with the appropriate regulations pertaining to VA's duty to assist under 38 C.F.R. § 3.159 in a statement of the case (SOC) promulgated in October 2007, he was not advised of the enactment of VCAA by letter as required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1), or of the evidence necessary to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), prior to adjudication of his claim.  Such VCAA notice cannot be satisfied by post-decisional documents such as an SOC.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the appellant must be notified of VA's duty to assist under VCAA, and of the evidence that must be submitted to reopen the previously denied claim.  Kent, 20 Vet. App. 1 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should send the appellant a letter providing the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the information or evidence needed to reopen the previously denied claim as to whether the character of his discharge was a bar to VA benefits.  The VCAA notice should include specific notice of why the prior finally-decided claim was previously denied and what constitutes new and material evidence for the purpose of reopening this claim.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

